Exhibit 10.9

 

AMENDMENT

TO 

EMPLOYMENT AGREEMENT

 

WHEREAS, Alkermes, Inc., a Pennsylvania corporation (the “Company”) and Iain
Brown of Alkermes, Inc. (“Vice President”) have previously entered into an
Employment Agreement dated as of the 30th day of September, 2008 (the
“Agreement”); and

 

WHEREAS, the Company and Vice President mutually desire to amend the Agreement
to address the possibility of the imposition of excise taxes under certain
circumstances;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuation consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the
Agreement as follows:

 

1.The Agreement is hereby amended by adding the following Section 5(c) at the
end of Section 5(b):

 

“(c)Additional Limitation.

 

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of Vice President, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the ‘Aggregate Payments’), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which Vice President becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in Vice President receiving a
higher After Tax Amount (as defined below) than Vice President would receive if
the Aggregate Payments were not subject to such reduction.  In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(ii)For purposes of this Section 5(c), the ‘After Tax Amount’ means the amount
of the Aggregate Payments less all federal, state, and local



 

--------------------------------------------------------------------------------

 

income, excise and employment taxes imposed on Vice President as a result of
Vice President’s receipt of the Aggregate Payments.  For purposes of determining
the After Tax Amount, Vice President shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(c)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the ‘Accounting Firm’), which shall
provide detailed supporting calculations both to the Company and Vice President
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Vice President.  Any
determination by the Accounting Firm shall be binding upon the Company and Vice
President.”

 

2.This Amendment shall be binding on all successors and assigns of the parties
hereof.

 

3.Except as amended herein, the Agreement is confirmed in all other respects.

 

IN WITNESS WHEREOF, the parties have executed this Amendment this 28th day of
July, 2015.

 

 

 

 

 

 

 

 

 

ALKERMES, INC.

 

 

/s/ Madeline Coffin

 

Name:

Madeline Coffin

 

Title:  

VP Human Resources

 

 

 

 

 

 

 

 

VICE PRESIDENT

 

 

/s/ Iain M. Brown

 

Name:

Iain M. Brown

 

 

 

 

 



2

--------------------------------------------------------------------------------